ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of two counts of delivery of a controlled substance in violation of Section 195.211 RSMo 1994 on which he was sentenced as a prior and persistent offender to consecutive terms of ten years and twenty years.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 80.25(b).